DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on December 29, 2020.
Claims 1-20 are under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (USP 2020/0145145) in view of Oh et al. (USP: 2018/0006749).

As per Claim 1 Chu teaches a method of transmitting fragmented frames by a transmitting device, the method comprising:
 fragmenting a data frame into a plurality of fragmented frames, the plurality of fragmented frames comprising a first fragmented frame, a middle fragmented frame, and a last fragmented frame (Paragraph 0033, 0039 FIG. 2, an MSDU is divided into two, four, five, or more fragments. In an embodiment, the length of the fragments of the plurality of fragments for an MSDU is an equal number of octets  ); 
setting a preceding fragments (PF) bit and a more fragments (MF) bit of respective MAC headers of each fragmented frame of the plurality of fragmented frames to indicate a respective position of each fragmented frame (Paragraph 0031-0035 As shown in FIG. 2 Sequence numbers (SN) are utilized to identify an MSDU and a fragment number (FN) is also used when an MSDU is fragmented. In an embodiment, the sequence number field 246 is a 12-bit field indicating the sequence number of an MSDU, aggregate MSDU (A-MSDU), or MAC management protocol data unit (MMPDU). and utilized throughout the figures, MSDUs are numbered sequentially (i.e., MSDU1, MSDU2, etc.) and fragments are further numbered to indicate both the corresponding MPDU number and fragment number (i.e., MSDU 3.2, Fragment 3.2, or FRAG 3.2, corresponding to the second fragment of the third MSDU). ); and
 transmitting the first fragmented frame, the middle fragmented frame, and the last fragmented frame and the MAC headers for receipt by a recipient wireless device(Paragraph 0032-0035, 0067 FIG. 2, transmits a single fragment per sequence number per A-MPDU (e.g., up to one fragment per MSDU for multiple MSDUs). In other embodiments, the originator transmits only a single fragment per A-MPDU. In still other embodiments, the originator transmits multiple fragments for an MSDU per A-MPDU. the MAC headers include a more fragments field, a fragment number field, and a sequence number field (additional fields of the MAC header are not shown for clarity). In an embodiment, the more fragments field is contained within a Frame Control field (not shown) and the sequence number field and the fragment number field are contained within a Sequence Control field).
However, Chu does not explicitly disclose indicate a respective position of each fragmented frame.
Oh disclose indicate a respective position of each fragmented frame (Paragraph 0684, 0955  This 15-bit (or 13-bit) field indicates the start position of the first of the DPs using the DPU addressing scheme. Start indicator may indicate whether a fragment is the first fragment when system metadata (e.g., signaling and announcement data, etc.) are divided into one or more fragments (MF) and transmitted. This 15-bit field indicates a size (specified as the number of QAM cells) of additional parity bits of PLS2. This value is constant during the entire duration of a current frame group.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu with the teachings of Oh in order to the make the system more efficient. Because the modification would allow Start_indicator to indicate whether a fragment is the first fragment when system metadata (see Oh Paragraph 0955).  


As per Claim 2 Chu-Oh teaches the method of claim 1, further comprising the recipient wireless device defragmenting the plurality of fragmented frames, and wherein the PF bits and the MF bits are used to determine positions of respective fragmented frames (Paragraph 0049 defragmentation of fragment 3.1 and fragment 3.2, instead of including the third MSDU as the plurality of fragments in separate MPDUs ).
However, Chu does not explicitly disclose indicate a respective position of each fragmented frame.
Oh disclose indicate a respective position of each fragmented frame (Paragraph 0684, 0955  This 15-bit (or 13-bit) field indicates the start position of the first of the DPs using the DPU addressing scheme. Start indicator may indicate whether a fragment is the first fragment when system metadata (e.g., signaling and announcement data, etc.) are divided into one or more fragments (MF) and transmitted. This 15-bit field indicates a size (specified as the number of QAM cells) of additional parity bits of PLS2. This value is constant during the entire duration of a current frame group.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu with the teachings of Oh in order to the make the system more efficient. Because the modification would allow Start_indicator to indicate whether a fragment is the first fragment when system metadata (see Oh Paragraph 0955).  


As per Claim 3 Chu-Oh teaches the method of claim 1, wherein the setting comprises setting the PF bit to 1 to indicate the existence of a preceding fragmented frame (Paragraph 0035, The more fragments field indicates whether a last fragment has been transmitted (e.g., a single bit with a “1” to indicate that the last fragment has been transmitted and a “0” to indicate that more fragments remain), and thus the fragment number field 244 and the more fragments field 242 identify the boundaries of an MSDU. ).

 (Paragraph 0035, 0045 a single bit with a “1” to indicate that the last fragment has been transmitted. For example, a value of logic one (1) of the bit of the block acknowledgment bitmap indicates that each of the plurality of fragments was successfully received by the client station).
However, Chu does not explicitly disclose indicate a respective position of each fragmented frame.
Oh disclose indicate a respective position of each fragmented frame (Paragraph 0684, 0955  This 15-bit (or 13-bit) field indicates the start position of the first of the DPs using the DPU addressing scheme. Start indicator may indicate whether a fragment is the first fragment when system metadata (e.g., signaling and announcement data, etc.) are divided into one or more fragments (MF) and transmitted. This 15-bit field indicates a size (specified as the number of QAM cells) of additional parity bits of PLS2. This value is constant during the entire duration of a current frame group.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu with the teachings of Oh in order to the make the system more efficient. Because the modification would allow Start_indicator to indicate whether a fragment is the first fragment when system metadata (see Oh Paragraph 0955).  


 (Paragraph 0032 divides the MSDU 200 (“MSDU 1”) into three fragments, including a first fragment 202 (MSDU 1.1), an intermediate fragment 204 (MSDU 1.2) ).
However, Chu does not explicitly disclose indicate a respective position of each fragmented frame.
Oh disclose indicate a respective position of each fragmented frame (Paragraph 0684, 0955  This 15-bit (or 13-bit) field indicates the start position of the first of the DPs using the DPU addressing scheme. Start indicator may indicate whether a fragment is the first fragment when system metadata (e.g., signaling and announcement data, etc.) are divided into one or more fragments (MF) and transmitted. This 15-bit field indicates a size (specified as the number of QAM cells) of additional parity bits of PLS2. This value is constant during the entire duration of a current frame group.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu with the teachings of Oh in order to the make the system more efficient. Because the modification would allow Start_indicator to indicate whether a fragment is the first fragment when system metadata (see Oh Paragraph 0955).  


(Paragraph 0032, 0034  a sequence number field (additional fields of the MAC header are not shown for clarity). In an embodiment, the more fragments field is contained within a Frame Control field (not shown) and the sequence number field and the fragment number field are contained within a Sequence Control field (not shown).).

As per Claim 7 Chu-Oh teaches the method of claim 6, wherein the sequence control field further comprises a 15-bit sequence number (SEQ) for identifying the respective fragmented frame (Paragraph 0035 the sequence number field is a 12-bit field indicating the sequence number of an MSDU, aggregate MSDU (A-MSDU), or MAC management protocol data unit (MMPDU).  ).
However, Chu does not explicitly disclose indicate a respective position of each fragmented frame.
Oh disclose indicate a respective position of each fragmented frame (Paragraph 0684, 0955  This 15-bit (or 13-bit) field indicates the start position of the first of the DPs using the DPU addressing scheme. Start indicator may indicate whether a fragment is the first fragment when system metadata (e.g., signaling and announcement data, etc.) are divided into one or more fragments (MF) and transmitted. This 15-bit field indicates a size (specified as the number of QAM cells) of additional parity bits of PLS2. This value is constant during the entire duration of a current frame group.)
(see Oh Paragraph 0955).  


As per Claim 8 Chu-Oh teaches the method of claim 1, wherein the MF bit is carried in a frame control field of the MAC header (Paragraph 0034 a Frame Control field and the sequence number field 246 and the fragment number field 244 are contained within a Sequence Control field).

As per Claim 9 Chu-Oh teaches the method of claim 1, wherein the fragmented frames are defragmented at the recipient wireless device to produce an MSDU (Paragraph 0049 transmits a different MPDU that includes the third MSDU in its entirety (e.g., not fragmented after defragmentation of fragment 3.1 and fragment 3.2), instead of including the third MSDU as the plurality of fragments in separate MPDUs).

As per Claim 10 Chu-Oh teaches the method of claim 1, wherein the first fragmented frame, the middle fragmented frame, and the last fragmented frame are comprised in an A-MPDU(Paragraph 0049, 0050 In an embodiment, the AP generates the second OFDM data unit to include an A-MPDU with the first fragment in an MPDU, the second fragment in an MPDU).

(Paragraph 0035 a 4-bit field indicating the number of each fragment of an MSDU or MMPDU. In an embodiment, the fragment number is set to 0 in a first fragment).

As per Claim 12 Chu teaches an apparatus for transmitting fragmented frames to a receiving device over a wireless network, the apparatus comprising: 
a transceiver configured to send and receive data over the wireless network (Paragraph 0021 includes a medium access control (MAC) processor and a plurality of transceivers ); a memory for storing data frames (Paragraph 0094 machine readable instructions may include memory); and a processor operable to: access a data frame from the memory(Paragraph 0094 machine readable instructions may include memory); fragment the data frame into a plurality of fragmented frames, the plurality of fragmented frames comprising a first fragmented frame, a middle fragmented frame, and a last fragmented frame(Paragraph 0033, 0039 FIG. 2, an MSDU is divided into two, four, five, or more fragments. In an embodiment, the length of the fragments of the plurality of fragments for an MSDU is an equal number of octets); set a preceding fragments (PF) bit and more fragments (MF) bit of respective MAC headers of each fragmented frame of the plurality of fragmented frames to indicate a respective position of each fragmented frame(Paragraph 0031-0035 As shown in FIG. 2 Sequence numbers (SN) are utilized to identify an MSDU and a fragment number (FN) is also used when an MSDU is fragmented. In an embodiment, the sequence number field 246 is a 12-bit field indicating the sequence number of an MSDU, aggregate MSDU (A-MSDU), or MAC management protocol data unit (MMPDU). and utilized throughout the figures, MSDUs are numbered sequentially (i.e., MSDU1, MSDU2, etc.) and fragments are further numbered to indicate both the corresponding MPDU number and fragment number (i.e., MSDU 3.2, Fragment 3.2, or FRAG 3.2, corresponding to the second fragment of the third MSDU). ); and cause the transceiver to transmit the first fragmented frame, the middle fragmented frame, and the last fragmented frame and the MAC headers for receipt by a recipient wireless device(Paragraph 0032-0035, 0067 FIG. 2, transmits a single fragment per sequence number per A-MPDU (e.g., up to one fragment per MSDU for multiple MSDUs). In other embodiments, the originator transmits only a single fragment per A-MPDU. In still other embodiments, the originator transmits multiple fragments for an MSDU per A-MPDU. the MAC headers include a more fragments field, a fragment number field, and a sequence number field (additional fields of the MAC header are not shown for clarity). In an embodiment, the more fragments field is contained within a Frame Control field (not shown) and the sequence number field and the fragment number field are contained within a Sequence Control field).
However, Chu does not explicitly disclose indicate a respective position of each fragmented frame.
Oh disclose indicate a respective position of each fragmented frame (Paragraph 0684, 0955  This 15-bit (or 13-bit) field indicates the start position of the first of the DPs using the DPU addressing scheme. Start indicator may indicate whether a fragment is the first fragment when system metadata (e.g., signaling and announcement data, etc.) are divided into one or more fragments (MF) and transmitted. This 15-bit field indicates a size (specified as the number of QAM cells) of additional parity bits of PLS2. This value is constant during the entire duration of a current frame group.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu with the teachings of Oh in order to the make the system more efficient. Because the modification would allow Start_indicator to indicate whether a fragment is the first fragment when system metadata (see Oh Paragraph 0955).  

As per Claim 13 Chu-Oh teaches the apparatus of claim 12, wherein the recipient wireless device defragments the plurality of fragmented frames, and wherein the PF bits and the MF bits are used to determine positions of respective fragmented frames  (Paragraph 0049 defragmentation of fragment 3.1 and fragment 3.2, instead of including the third MSDU as the plurality of fragments in separate MPDUs ).

As per Claim 14 Chu-Oh teaches the apparatus of claim 12, wherein the processor is further operable to set the PF bit to 1 to indicate the existence of a preceding fragmented frame (Paragraph 0035, The more fragments field indicates whether a last fragment has been transmitted (e.g., a single bit with a “1” to indicate that the last fragment has been transmitted and a “0” to indicate that more fragments remain), and thus the fragment number field 244 and the more fragments field 242 identify the boundaries of an MSDU. ).

As per Claim 15 Chu-Oh teaches the apparatus of claim 12, wherein the processor is further operable to set the MF bit to 1 to indicate the existence of a subsequent fragmented frame  (Paragraph 0035, 0045 a single bit with a “1” to indicate that the last fragment has been transmitted. For example, a value of logic one (1) of the bit of the block acknowledgment bitmap indicates that each of the plurality of fragments was successfully received by the client station).
However, Chu does not explicitly disclose indicate a respective position of each fragmented frame.
Oh disclose indicate a respective position of each fragmented frame (Paragraph 0684, 0955  This 15-bit (or 13-bit) field indicates the start position of the first of the DPs using the DPU addressing scheme. Start indicator may indicate whether a fragment is the first fragment when system metadata (e.g., signaling and announcement data, etc.) are divided into one or more fragments (MF) and transmitted. This 15-bit field indicates a size (specified as the number of QAM cells) of additional parity bits of PLS2. This value is constant during the entire duration of a current frame group.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu with the teachings of Oh in order to the make the system more efficient. Because the modification would allow Start_indicator to indicate whether a fragment is the first fragment when system metadata (see Oh Paragraph 0955).  


As per Claim 16 Chu-Oh teaches the apparatus of claim 12, wherein the processor is further operable to set both the PF bit to 1 and the MF bit to 1 to indicate that the respective fragmented frame is a middle fragmented frame (Paragraph 0032 divides the MSDU 200 (“MSDU 1”) into three fragments, including a first fragment 202 (MSDU 1.1), an intermediate fragment 204 (MSDU 1.2) ).
However, Chu does not explicitly disclose indicate a respective position of each fragmented frame.
Oh disclose indicate a respective position of each fragmented frame (Paragraph 0684, 0955  This 15-bit (or 13-bit) field indicates the start position of the first of the DPs using the DPU addressing scheme. Start indicator may indicate whether a fragment is the first fragment when system metadata (e.g., signaling and announcement data, etc.) are divided into one or more fragments (MF) and transmitted. This 15-bit field indicates a size (specified as the number of QAM cells) of additional parity bits of PLS2. This value is constant during the entire duration of a current frame group.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chu with the teachings of Oh in order to the make the system more efficient. Because the modification would allow Start_indicator to indicate whether a fragment is the first fragment when system metadata (see Oh Paragraph 0955).  

(Paragraph 0032, 0034  a sequence number field (additional fields of the MAC header are not shown for clarity). In an embodiment, the more fragments field is contained within a Frame Control field (not shown) and the sequence number field and the fragment number field are contained within a Sequence Control field (not shown).).

As per Claim 18 Chu-Oh teaches the apparatus of claim 12, wherein the processor is further operable to set both the PF bit to 0 and the MF bit to 0 to indicate that there are no fragmented frames (Paragraph 0035 a 4-bit field indicating the number of each fragment of an MSDU or MMPDU. In an embodiment, the fragment number is set to 0 in a first fragment).

As per Claim 19 Chu teaches a method of defragmenting a fragmented MSDU in a wireless network, said method comprising: 
receiving a plurality of fragmented frames over the wireless network, the plurality of fragmented frames comprising a first fragmented frame, a middle fragmented frame, and a last fragmented frame (Paragraph 0033, 0039 FIG. 2, an MSDU is divided into two, four, five, or more fragments. In an embodiment, the length of the fragments of the plurality of fragments for an MSDU is an equal number of octets  ); 
accessing MAC headers of the respective fragmented frames to determine a preceding frames (PF) bit and a more frames (MF) bit, wherein the PF bit is carried in a sequence control field of the MAC headers (Paragraph 0031-0035 As shown in FIG. 2 Sequence numbers (SN) are utilized to identify an MSDU and a fragment number (FN) is also used when an MSDU is fragmented. In an embodiment, the sequence number field 246 is a 12-bit field indicating the sequence number of an MSDU, aggregate MSDU (A-MSDU), or MAC management protocol data unit (MMPDU). and utilized throughout the figures, MSDUs are numbered sequentially (i.e., MSDU1, MSDU2, etc.) and fragments are further numbered to indicate both the corresponding MPDU number and fragment number (i.e., MSDU 3.2, Fragment 3.2, or FRAG 3.2, corresponding to the second fragment of the third MSDU)); and
 defragmenting the fragmented frames according to the PF bit and MF bit values, wherein the PF bit and MF bit values indicate a respective position of a respective fragmented frame of the plurality of fragmented frames(Paragraph 0032-0035, 0067 FIG. 2, transmits a single fragment per sequence number per A-MPDU (e.g., up to one fragment per MSDU for multiple MSDUs). In other embodiments, the originator transmits only a single fragment per A-MPDU. In still other embodiments, the originator transmits multiple fragments for an MSDU per A-MPDU. the MAC headers include a more fragments field, a fragment number field, and a sequence number field (additional fields of the MAC header are not shown for clarity). In an embodiment, the more fragments field is contained within a Frame Control field (not shown) and the sequence number field and the fragment number field are contained within a Sequence Control field).

As per Claim 20 Chu-Oh teaches the method of claim 19, further comprising: determining that at least one of the plurality of fragmented frames is received with error; and discarding the plurality of fragmented frames (Paragraph 0040 ,0045For example, a value of logic one (1) of a bit of the block acknowledgment bitmap indicates that the corresponding data unit was successfully received by the client station 25, and a value of logic zero (0) of a bit of the block acknowledgment bitmap indicates that the corresponding data unit was not successfully received (e.g., not received or received with an error) by the client station   ).

Examiner’s Note
Examiner is open for discussion if the applicant’s representative need further 
clarifications.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See form 892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to /SYED S ALI/ whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SYED ALI/Primary Examiner, Art Unit 2468